EXAMINER’S COMMENT
Response to Arguments
Applicant's arguments filed 31 May 2022 have been fully considered but they are not persuasive. 
Applicant argued the combination of references does not make obvious the claimed invention. However, Examiner disagrees.
Balus discloses sending frames (packets) on load balanced paths (figs. 1-2 and para. 44-45). The claimed spraying of packets, in its broadest reasonable interpretation (specification of the instant application, para. 52, “any technique for spraying packets across the available data paths” and para. 10, last two lines, “spraying the data flow of packets includes directing each of the packets within the data flow to a least loaded data path”), is met by sending frames (packets) on load-balanced paths as noted in Balus (figs. 1-2 and para. 44-45). Similarly, the claimed flow of packets, in its broadest reasonable interpretation (specification, para. 10, where a source network node and source access node transmit packets to a destination access node and a destination network device), is met by the data traffic (frames or packets) sent from the ES 110(1) to the ES 110(2) via the intermediate switches in Balus (paras. 68-70.
Malpani teaches, in the same field of endeavor, load balancing paths based on the amount of data transferred (fig. 4 and para. 30). Malpani teaches a general load-balancing technique based on the number of bytes, despite the specific environment of transferring SCSI commands. Examiner notes Ethernet packets of Balus accommodate a variable payload length which reasonably makes obvious load balancing by the amount of data transferred as opposed to the number of packets sent. Therefore, for the motivation stated in the final rejection, the combination of references fairly teaches and makes obvious spraying of packets in a data flow of packets based on tracking the number of bytes transmitted on each path as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462